department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date dec contact person uniform issue list nos contact's identification_number telephone number -t ced by au legend p s dear sir or madam this is in reply to your rulings request of date concerning p’s proposed transfer of endowment funds to its own supporting_organization s p and s are exempt from federal_income_tax under sec_501 of the code p is nota private_foundation under sec_509 of the code because p is a financially publicly_supported_organization under sec_509 and sec_170 of the code p will focus on raising funds and protecting historical archives p will transfer endowment assets to s s is not a private_foundation under sec_509 of the code because s is a supporting s has been organized as organization for the benefit of p under sec_509 of the code part of a reorganization of p to conduct p’s endowment and investment activities in order to reduce costs p and s also anticipate sharing assets and services and allocating the costs between themselves such as personnel accounting computer facilities maintenance and security and fundraising the following rulings are requested the organization and operation of s as described will not adversely affect the status of as organization described in sec_501 of the code p the organization and operations of s as described including s's fundraising activities s's receipt of contributions directly from the public and its status as a nonprivate foundation supporting and benefiting p will not adversely affect the status of p as a nonprivate foundation described in sec_509 and sec_170 of the code assuming p will normally receive at least one-third or one-tenth of its total support from the government and the general_public any transfers of funds or assets between p and s and any other transfers of cash assets and other_property or ongoing sharing of assets personnel service facilities expenses and or allocation of costs between p and s p as an organization described in sec_501 sec_509 or sec_170 of the code nor will they constitute unrelated_business_taxable_income to p under sec_511 through of the code not jeopardize the continued status of will sec_501 of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for the charitable and or other exempt purposes stated in that section sec_509 of the code describes organizations exempt from federal_income_tax under sec_501 of the code are private_foundations subject_to the provisions of chapter of the code sec_509 of the code provides that an organization that is financially publicly supported under sec_170 of the code is not a private_foundation sec_509 of the code and sec_1_509_a_-4 of the income_tax regulations provide that a supporting_organization under those sections is not a private_foundation sec_511 of the code provide for tax on the income that a sec_501 organization otherwise exempt from income_tax derives from any unrelated business as defined in sec_513 of the code sec_512 of the code provides rules that except or modify the computation of the taxable_income from an unrelated business sec_513 of the code provides that an unrelated business is a business that is regularly carried on without volunteer labor and that does not itself further exempt purposes disregarding the need or use of the organization for the income obtained from the business sec_1_502-1 of the income_tax regulations provides that if a subsidiary_organization of a tax-exempt_organization would itself be exempt on the ground that its activities are an integral part of the exempt_activities of the parent organization its exemption will not be lost because as a matter of accounting between the two organizations the subsidiary derives a profit from its dealings with its parent organization for example a subsidiary_organization which is operated for the sole purpose of furnishing electric power used by its parent organization a tax-exempt educational_organization in carrying on its educational activities however the subsidiary_organization is not exempt from tax if is operated for the primary purpose of carrying_on_a_trade_or_business which would be an unrelated_trade_or_business that is unrelated to exempt_activities if regularly carried on a subsidiary_organization is operated primarily for the purpose of furnishing electric power to consumers other than its parent organization and the parent's tax-exempt subsidiary organizations it is by the parent organization for example if it not exempt since such business would be an unrelated_trade_or_business if regularly carried on by the parent organization similarly if the organization is owned by several unrelated exempt_organizations and is operated for the purpose of furnishing electric power to each of them it is not exempt since such business would be an unrelated_trade_or_business if regularly carried on by any one of the tax-exempt organizations for purposes of this paragraph organizations are related only if they consist of a parent organization and one or more of its subsidiary organizations or subsidiary organizations having a common parent organization analysi sec_1 it is clear from the statutory words of sec_509 of the code and the regulations thereunder as well that the existence and operations of a supporting_organization such as s do not necessarily adversely affect the exemption of its supported_organization such as p it is allowable for a supporting_organization such as s to be created from the assets of its parent organization such as p under the facts presented p wants to be under sec_509 and sec_170 of the code which require s wants to be under sec_509 of the code the tests for which contributions made to s by donors p’s public contributions generally do not take into account the nature of s's support do not enter into p's financial support_test status under sec_509 and sec_170 s’s status under sec_509 does not affect p appoints the governing body of s s is a supporting_organization under sec_509 for the benefit of p and the exempt operations of p and s are directed toward the same charitable and educational programs business activities between related sec_501 organizations such as a parent and subsidiary as here for necessary goods and services generally do not give rise to exemption concerns also under the facts presented the asset transfers and cost-sharing between p and s for the goods and services ydescribed will not constitute unrelated business for p or s see sec_1_502-1 of the regulations accordingly we rule that s's organization and operations as described will not adversely affect p's status as an organization described in sec_501 of the code s's organization and operations as part of the reorganization of p as described including s's fundraising activities with p s's receipt of contributions directly from the public and or holding and investment of contributions and s's status as a supporting_organization under sec_509 of the code benefiting p will not adversely affect p's status as a nonprivate foundation described in sec_509 and sec_170 a vi of the code assuming p will normally receive at least one-third or one-tenth of its total support from the government and the general_public any transfers of funds or assets between p and s and any other transfers of cash assets and other_property or ongoing sharing of assets personnel service facilities expenses and or allocation of costs between p and s will not jeopardize p's continued status as an organization described in sec_501 sec_509 and sec_170 of the code nor will they constitute unrelated_business_taxable_income to p under sec_511 through of the code because this rulings letter could help to resolve any questions please keep it in your permanent records this rulings letter is directed only to the organization that requested it sec_6110 of the code provides that this rulings letter may not be used or cited as precedent sincerely --s- michael seto acting manager exempt_organizations technical group
